 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey also have the authority to warn, both verbally and in writing,and to discipline, the employees working under them, and to handlegrievances at step I of the grievance procedure established by thecollective-bargaining agreement.The record is unclear as to thepower of the operating supervisors to discharge. In the past, theyhave discharged messengers for excessive absenteeism and poor jobperformance, as well as for violations of rules, unavailability forwork, and insubordination.However, a confidential' memorandumsent to all supervisors in July 1957 requires that discharges for poorperformance be effected through the main office.The record is clear,however, that even if the power'to discharge is-presently so limited,the operating supervisors have the authority to, and do in fact, effec-tively recommend such discharges.We find that the branch office operating supervisors are supervisorswithin the meaning of Section 2 (11) of the Act, and are excludedfrom the previously certified bargaining unit.[The Board granted the parties' request for clarification of theBoard's April 16, 1954, certification and found that the branch officeoperating supervisors are supervisors as defined in the Act and areexcluded from the previously certified unit.]The G-uiberson Corporation and United Steelworkersof America,AFL-CIO, Petitioner.Ca$e No.16-R c -164. J_u7y 31,19"54DECISION AND CERTIFICATION OF RIF,OF ELECTIONPursuant to a stipulation for certification upon -consent electionexecuted on August 21, 1957, an election by secret ballot was conductedon September 2^; 1957, under the supervision of'the Regional Directorfor the Sixteenth Region, among the employees in the appropriateunit set forth in the stipulation. 'Upon completion of-the relection,'the parties were furnished a tally of ballots which showed that ofapproximately 289 eligible voters, '286 valid- votes were cast.Ofthese,. 119 were cast in favor of the Petitioner; 144"were cast againstthe Petitioner; and 23 were challenged.'-On September 30, 1967, the Petitioner timely filed objections to theelection.In accordance with the Board's Rules and Regulations, theRegional Director conducted an investigation and, on January 6, 1958,issued and duly served upon the parties his report on objections toelection, in which he recommended that certain objections be over-1 The challenged, ballets were thus insufficient in number to affect-the results of theelection.121 NLRB No. 45. THE GUIBERSON CORPORATION261ruled and that others be sustained and the election set aside 2TheEmployer timely filed exceptions to the report.The Board has reviewed the stipulation of the parties, the objec-tions, the report on objections to election, as supplemented, and theexceptions filed by the Employer.Upon the basis of the entire recordin this case, the Board makes ,the, following findings of fact :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to, represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Secti6n2 (6) and (7) of the Act.4.The parties stipulated, and we find, that the following employeesof the Employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.All production and maintenance employees of the Employer at itsoil field equipment manufacturing plant at Dallas, Texas, includingshipping and receiving employees, truckdrivers, inspectors, and hourlypaid laboratory employees, but excluding cafeteria employees, shopclerical employees, office porters and maids, office clerical employees,professional and technical employees, guards, watchmen, and super-visors as defined in the Act.5.The Petitioner filed five objections to the conduct of the election.The Regional Director recommended that objections 1, 3, and 4 beoverruled.As no exceptions were filed to such recommendations, weadopt them and hereby overrule the objections involved.In objection 2, the Petitioner alleged that the Employer notifiedemployees that it would not negotiate regarding their Christmas bonusif the Union, won the election. In objection 5, the Petitioner allegedthat the'Employer informed employees that they "stand to lose" suchbenefits as their profit-sharing plan.The Regional Director's investi-gation of these objections discloses, the utilization herein of consid-erable preelection campaign propaganda. In one of its circulars, thePetitioner advocated a bargaining contract providing for 7 paidholidays, and an improved vacation plan.Thereafter, the Employercirculated to its employees a letter dated September 17, 1957, in whichit stated, among other things :In looking over some of the things the steelworkers union saysitwill get for you, Item 5 of their last release says they will getyou 7 paid holidays.You are now getting 5 paid holidays.TheCompany admits that many companies are giving 6 paid holidays,2 By order dated May 15,1958, the Board requested the Regional Director to furnish itwith copies of certain preelection campaign material referred to in his report.Suchmaterial was duly furnished in a supplemental report dated June 12, 1958. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever,'had you ever stopped to think that Guiberson has here-tofore, of its own free will, given each man, who has been withthe Company a year, 11 days pay at the end of the year? This11 days pay has amounted to an average of $154.00 cash per per-son, or an average of 71/20 per hour for the total hours workedduring the year.There is no way that any union,including thesteelworkers, can require or insistthat the Companygive you aChristmas present in the form of a stated number of days payunless the Company wants to do it. Certainly if you shoulddecide to have a union,we will negotiatea holidayagreementwith the union,but there will be no negotiation regardingChristmas gifts,as this is a matter for the Company to decide foritself.'At present there is in effect in our whole Company a retirementplan paid by a portion of the Company's profits being applied tothe plan.Each individual gets a vested interest in his portion ofthe money spent for this plan.Every one of you is suppliedwith a "Pass Book"which shows the amount deposited to yourcredit each year.Each of you has a document which fullyexplains the program..Should a union represent you in yourdealings with the Company the subject of a retirement planwould be one for negotiation.Inasmuch as plans negotiated withunions are for a stated period of years,without any right on thepart of the Company to revise, we would discuss with the unionthe type of plan negotiated by the steelworkers and all otherunions.These plans carry pension benefits at the age of 65, andbased upon the individual's years of service-no less than 15--Lwithout any vesting whatever.The last several pension plansnegotiated by the unions,it is estimated,cost about 9 to 100 perman hour.You can look at your Pass Book year after year andyou will find that the plan you now have in effect, to which youacquire title after 5 years of service,amounts to an average overthe years of 220 per hour, or more.There are many other benefits and practices in Guiberson withwhich you are entirely familiar that could be subject to revisionor discontinuance were we obligated to negotiate a contract witha union, covering wages, hours and other conditions of employ-ment.The Petitioner,in an undated circular, replied to the Employer'sSeptember17 statementsas follows :Mr. Smith has made childish threats in his letter of September17; threats which he hopes will scare a few weak-kneed employeesinto voting against the Union. THE GUIBERSON CORPORATION'263Here_is the` truth :`Mr. Smith' cannot take one penny away from your Christmasbonus becauseyou vote for the Union.Hemustbargain for its-4improveinent.- ' 'Mr.' Smith' cannot discontinue or adversely alter the profit-sharing'plan because you'vote for 'the, Union:Hemuttbargainfor any improvement of it.That is the law. ` It is Federal law.In a letter to employees dated September 23, the Employer statedas follows :It is easy enough to reason that you can vote for the union, andif you should get some benefit from it you are that much ahead-that you have nothing to lose by doing so.Nothing could befurther from the truth.We have set forth in our other 'releasesto you the risks you are taking and the things you stand-'to' lose.Each of you stands to lose $60.00 a year in union dues.You arealso takingrisks with benefits you now have, such as, the profitsharing, retirement program, 'the voluntary Christmas presentpayment and other benefits.Thisis so regardlessof how loudlyand violently the union 'organizersmight have tried to tell youotherwise.Don't let them mislead you into believing that thelaw puts the Company under any obligation to write voluntary,cancellablepractices into a union contract and improve them.. .All a unioncan do isbecome your spokesman-they can't decideanything-they can only request and argue.... The Companystill doesthe deciding, which is essential in the operation of anybusinessenterprise....We hope and sincerely believe that ...you will vote "NO" in the election on Wednesday.Whateverthe outcome the Company, will', of course, abide by your decision.It is left in your hands.The Regional Director found that the Employer's letters of Sep-tember 17 and 23 contained threats to discontinue the employees'profit-sharing plan and customary. Christmas bonus if they selectedthe Petitioner to represent them.We do not agree.When all - thestatementsmade by the, Employer before the election are consideredtogether in the context in which they were made, particularly in con-junction with the Petitioner's falseand misleading preelection claimsabove set forth, we find therein no more than a statement of theEmployer's legal position that it was under no obligation to grantthe Petitioner a contract which increased employee benefits, whichwas coupled with an expression of the Employer's opinion that bar-gaining negotiations with the Petitioner could produce less favorableemployee benefits.Our view in the latter connection is underscoredby the detailedexplanationin the September 17 letter as to how the 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees' retirement plan might be adversely affected, without faultof the Employer, by negotiations with the Petitioner.All the cir-cumstances serve to make it manifest to us, as it must have been tothe employees, that, when the Employer told the employees in theSeptember 23 letter thatjthey,were "taking risks" with benefits theyhad, it was not promising unlawful retribution if a bargaining repre-sentative were selected.Accordingly, we find that the Employer wasprivileged to make the statements in issue and that it did not therebyinterfere with a free election.'Objections 2 and 5, therefore, arealso overruled.As the Petitioner failed to secure a majority of the valid ballotscast, we shall certify the results of the election.[The Board certified that a majority of the valid votes was notcast for United Steelworkers of, America, AFL-CIO; and that saidlabor organization is not the exclusive representative of the employeesin the unit found appropriate.]MEMBERS BEAN and JENKINS took no part in the consideration ofthe above Decision and Certification of Results of Election.3N. L. R.B. v. Nash-Flinch Company,211 F.2d 622;Schick,Incorporated,118,NLRB1160,1162-3;LaPointe Machine Tool Company,113 NLRB 171,172-3.Bermingham&Prosser CompanyandWarehousemen, InsideWorkers, Drivers and Helpers,Local Union 394, affiliated withI.B. T. C.W. & H. of America,Petitioner.Case No. 18-BC-3574.July 31, 1958SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issued by the Boardon May 16, 1958,' an election by secret ballot was conducted on May 27,1958, under the direction and supervision of the Regional Directorfor the Eighteenth Region.After the election the Regional Directorserved upon the parties a tally of ballots which showed that of ap-proximately 3 eligible voters, 3 cast ballots, all of which were forthe Petitioner.On May 29,1958, the Employer timely filed objections to the conductof the election and to conduct affecting the election.The RegionalDirector, investigated the-objections and on June 3, 1958, issued andduly served upon the parties his report on objections, recommendingthat the Employer's objections be overruled and that the Petitionerbe certified as the exclusivebargainingrepresentative in the unit found1Unpublished.121 NLRB No. 88.